ROBB, Associate Justice.
Appeal from a Patent Office decision refusing registration to the words “El Gallo,” as a trade-mark for tobacco.
“El Gallo” is the Spanish for “The Rooster,” and it appears that “Our Rooster” and a picture of a rooster have been registered as a trade-mark for tobacco by another concern. In Nestle & A. S. C. Milk Co. v. Walter Baker & Co., 37 App. D. C. 148, 152, we ruled that “Milkmaid” and a pictorial representation of a milkmaid meant the same to the public, and that the “right to employ one necessarily includes the right to employ both.” It matters not that appellant has employed the Spanish language, instead of English. In re Bradford Dyeing Ass’n, 46 App. D. C. 512.
The decision was right, and is affirmed.
Affirmed.